Case 3:14-cr-00175-WHA Document 956-44 Filed 12/31/18 Page 1 of 6




          EXHIBIT RR
   Case 3:14-cr-00175-WHA Document 956-44 Filed 12/31/18 Page 2 of 6



SUPPLEMENT TO PARTRICK INCIDENT DESCRIPTION & FACTUAL SUMMARY

Supplemental Background Information:

On June 8, 2018, CAL FIRE issued a press release stating that it had concluded that the
Partrick Fire was caused by an oak tree falling into PG&E powerlines. CAL FIRE has
not publicly released its investigation report.

Supplemental Evidence Collection Information:

PG&E indicated in the Partrick Factual Summary that CAL FIRE collected from 1721
Partrick Road, Napa (the “incident location” as defined by CPUC’s December 7, 2017,
letter), primary conductors and a section of a Coast Live Oak tree and that PG&E
collected multiple sections of the Coast Live Oak tree and pieces of melted aluminum
scraps. PG&E has learned that, additionally, Subrogation Plaintiffs collected assorted
aluminum fragments and segments, melted aluminum wire, three pieces of fulgurite and
one fourteen-inch branch on October 19, 2017.

Supplemental Timeline Information:

The Partrick Factual Summary contained a timeline of PG&E’s actions at or impacting
the incident location in the period immediately preceding CAL FIRE’s designated start
time (October 8, 2017 at 11:48 PM) until service to the incident location was restored.
The following additional information is relevant to the Partrick Fire timeline.

       ·   October 8, 11:25 PM: Napa Dispatch received a 911 call regarding a fire
           from an individual located at 1427 Partrick Rd. The caller reported that there
           was a fire “right out [their] back door”. The dispatcher indicated that “that is
           a new fire that they have going on”.
       ·   October 8, 11:29 PM: Napa City Fire Department sounded alarm. Engines
           were dispatched to a vegetation fire in the area of Partrick Rd. and Browns
           Valley.
       ·   October 8, 11:45 PM: Napa Dispatch received a 911 call from 1051 Borrette
           Ln. The caller reported a fire on Partrick Rd. and the dispatcher indicated that
           fire crews were already on scene.
       ·   October 8, 11:45 PM: Napa Dispatch received a 911 call from 1477 Partrick
           Rd. The caller informed the dispatcher of “a fire that’s spreading up the
           backside of the property on [unintel.] vineyard” and that it was “creeping up
           towards the house”.
       ·   October 9, 12:11 AM: Napa City Fire Department sounded alarm. Engines
           were dispatched to a brush fire at 1585 Henry Rd.
       ·   October 9, 12:59 AM: Responders coordinated fire response efforts, and
           decided to send an engine from Sonoma to the fire at Nicholson Ranch
           Winery.
       Case 3:14-cr-00175-WHA Document 956-44 Filed 12/31/18 Page 3 of 6



           ·   October 9, 4:30 AM: Napa Fire Department crew found access to road past
               1555 Henry St. to be “blocked by downed/suspended powerlines and downed
               trees”.

  Supplemental Information Regarding Prior Inspections:

  Between 2013 and October 2017, there were eight patrols and inspections of the
  vegetation at the incident location. Between 2012 and October 2017, there were five
  instances of inspections and maintenance of the poles of the incident span and four
  instances of electric maintenance overhead inspections and patrols. Below is a summary
  of the inspections and maintenance performed.

Date                  Event                                   Findings

5/23/2012             PG&E performed an electric              PG&E’s understanding based on its
                      maintenance overhead inspection.        records is that four EC tags were
                                                              created and that the equipment of
                                                              the incident span was not identified
                                                              for work.
10/8/2012             PG&E performed an intrusive pole        PG&E’s understanding based on its
                      inspection.                             records is that pole 102269338
                                                              passed inspection.
10/8/2012             PG&E performed an intrusive pole        PG&E’s understanding based on its
                      inspection.                             records is that pole 102269339
                                                              passed inspection.
3/20/2013             Davey Resource Group (PG&E              PG&E’s understanding based on its
                      contractor) performed a vegetation      records is that the subject tree was
                      management routine patrol.              not identified for work.

6/4/2014              Davey Resource Group performed a        PG&E’s understanding based on its
                      vegetation management routine patrol.   records is that the subject tree was
                                                              not identified for work.

9/5/2014              PG&E performed an electric              PG&E’s understanding based on its
                      maintenance overhead patrol.            records is that no issues were
                                                              identified.

4/24/2015             Davey Resource Group performed a        PG&E’s understanding based on its
                      vegetation management routine patrol.   records is that the subject tree was
                                                              not identified for work.

5/4/2016              Davey Resource Group performed a        PG&E’s understanding based on its
                      vegetation management routine patrol.   records is that the subject tree was
                                                              not identified for work.




                                              2
       Case 3:14-cr-00175-WHA Document 956-44 Filed 12/31/18 Page 4 of 6



Date               Event                                   Findings

8/26/2016          PG&E vegetation management              PG&E’s understanding based on its
                   contractor performed a CEMA patrol at   records is that the subject tree was
                   the incident location.                  not identified for work.

10/6/2016          PG&E performed an electric              PG&E’s understanding based on its
                   maintenance overhead patrol.            records is that the equipment of the
                                                           incident span was not identified for
                                                           work.
5/16/2017          Davey Resource Group performed a        PG&E’s understanding based on its
                   vegetation management routine patrol.   records is that the subject tree was
                                                           not identified for work.

6/12/2017          PG&E performed pole maintenance at      PG&E replaced pole 102269338
                   the incident location.                  after a tree fell into a line and broke
                                                           the pole.
6/20/2017          PG&E vegetation management              Vegetation management contractor
                   contractor performed a vegetation       inspected a fallen tree near pole
                   outage inspection.                      102269338. A living 35 foot Coast
                                                           Live Oak, located 15 feet from the
                                                           lines had failed at its base and fallen
                                                           into pole 102269338 on June 11,
                                                           2017, causing the pole to break.

9/18/2017          PG&E performed an electric              PG&E’s records indicate that four
                   maintenance overhead inspection.        EC tags were created in total.
                                                           PG&E’s understanding based on its
                                                           records is that one of the EC tags
                                                           was created for the equipment of the
                                                           incident span (pole 102269338) to
                                                           remove pole butt and old pole and
                                                           hardware at base of pole following
                                                           the replacement of the pole. This
                                                           work was not completed before the
                                                           Partrick fire.
10/27/2017         PG&E performed a visual pole            PG&E’s understanding based on its
                   inspection.                             records is that pole 102269339
                                                           passed inspection.
10/27/2017         PG&E performed a visual pole            PG&E’s understanding based on its
                   inspection.                             records is that pole 102269338 was
                                                           marked for “fire damage” and
                                                           passed inspection.
10/31/2017         PG&E vegetation management              PG&E’s understanding based on its
                   contractor performed a CEMA patrol at   records is that the subject tree was
                   the incident location.                  not identified for work.


                                           3
     Case 3:14-cr-00175-WHA Document 956-44 Filed 12/31/18 Page 5 of 6



  Source List:

Source                          Brief Description
CAL FIRE Press Release          CAL FIRE Press Release, “CAL FIRE Investigators
                                Determine Cause of 12 Wildfires in Mendocino, Humboldt,
                                Butte, Sonoma, Lake and Napa Counties”, June 8, 2018,
                                https://calfire.ca.gov/communications/downloads/newsreleas
                                es/2018/2017_WildfireSiege_Cause.pdf
CAL FIRE Website                “Partrick Fire (Central LNU Complex) Incident
                                Description”,
                                http://cdfdata.fire.ca.gov/incidents/incidents_details_info?in
                                cident_id=1869 (last updated January 9, 2018).
Incident Report #2017-0007501   Napa Fire Department Incident Report
Incident Report #2017-0007507   Napa Fire Department Incident Report
PGE-CPUC_00008904; PGE-         Electric Corrective Tags
CPUC_00008883; PGE-
CPUC_00009027; PGE-
CPUC_00009040
PGE-CPUC_00008832; PGE-         Electric Maintenance Patrol/Inspection Daily Logs
CPUC_00008845;
PGE-CPUC_00008859; PGE-
CPUC_00009084
PGE-CPUC_00008840; PGE-         Electric Maintenance Patrol/Inspection Maps
CPUC_00008849;
PGE-CPUC_00008871; PGE-
CPUC_00009068
PGE-CPUC_00014541               Outages Report, Pueblo-2103
PGE-NBF-TP-0000000059;          Napa 911 Dispatch Records
PGE-NBF-TP-0000000071;
PGE-NBF-TP-0000000227
PGE-CPUC_00006329; PGE-         Pole Inspection Records
CPUC_00006335
PGE-CF_00136936; PGE-           Vegetation Management CEMA Records
CF_00136937
PGE-CF_00135486                 Vegetation Management Distribution Outage Report
PGE-CPUC_00010113               Vegetation Management Inspection Records
PGE-CPUC_00010317; PGE-         Vegetation Management Work Requests
CPUC_00010321; PGE-
CPUC_00010322; PGE-
CPUC_00010324; PGE-
CPUC_00010327; PGE-
CF_00025280; PGE-
CF_00025300
PGE-NBF-TP-0000005026           Napa REDCOM Record



                                           4
     Case 3:14-cr-00175-WHA Document 956-44 Filed 12/31/18 Page 6 of 6



Source                      Brief Description
Subrogation Plaintiffs’     Subrogation Plaintiffs’ Discovery Responses to PG&E’s
Discovery Responses         Ninth Set of Requests for Inspection Related to the Nuns
                            Fire, July 17, 2018.




                                       5
